THIRD DIVISION
                                                                                August 18, 2010



No. 1-08-2106



THE PEOPLE OF THE STATE OF ILLINOIS,                )       Appeal from the Circuit Court
                                                    )       of Cook County, Illinois.
                      Plaintiff-Appellee,           )
                                                    )
v.                                                  )       No. 07 CR 16141 (01)
                                                    )
CHRISTOPHER DAWSON,                                 )       Honorable Joseph M. Claps,
                                                    )       Judge Presiding.
                      Defendant-Appellant.          )



       PRESIDING JUSTICE MURPHY delivered the opinion of the court:

       Following a bench trial, defendant, Christopher Dawson, was found guilty of three counts

of aggravated discharge of a firearm (720 ILCS 5/24-1.2(A)(2) (West 2006)) and two counts of

aggravated unlawful use of a weapon (AUUW) (720 ILCS 5/24-1.6(a)(1), (a)(3)(A) (West

2006)). Defendant was sentenced to concurrent terms of eight years’ imprisonment for the

aggravated discharge of a firearm convictions and three years’ imprisonment for the aggravated

unlawful use of a weapon convictions. Defendant was also assessed a $5 court system fee

pursuant to section 5-1101(a) of the Counties Code (55 ILCS 5/5-1101(a) (West 2006)).

       On appeal, defendant argues that the aggravated unlawful use of a weapon is

unconstitutional following the decisions of the United States Supreme Court in District of

Columbia v. Heller, 554 U.S.__, 171 L. Ed. 2d 637, 128 S. Ct. 2783 (2008) and McDonald v.

City of Chicago, No. 08-1521 (U.S. June 28, 2010) (plurality op.). Defendant also asserts that
No. 1-08-2106

his convictions should be reversed because the evidence presented by the State was insufficient.

Third, defendant claims that several of his convictions should be vacated under the one-act, one-

crime rule because the charging instruments fail to contain allegations of distinct physical acts.

       The State concedes that the conviction under count III for aggravated discharge of a

firearm at an occupied vehicle should be vacated as it is based on the same operative facts

supporting defendant’s conviction in count IV. The State also concedes that there was no

evidence as to defendant’s ownership rights to the property where the second shooting occurred.

Therefore, it concedes that the conviction under count VII, for AUUW must be vacated.

       Finally, defendant contends, and the State concedes, that the $5 court system fee should

be vacated because his convictions did not violate the Counties Code. Accordingly, that charge

is vacated. For the following reasons, the judgment and sentence against defendant are affirmed

in part and reversed in part.

                                        I. BACKGROUND

       Defendant was arrested in the early morning hours of July 24, 2007, in connection with

two shootings that occurred earlier that day. Defendant was charged with the attempted murder

of Mario Brantley, aggravated discharge of a firearm at a vehicle, aggravated discharge of a

firearm at Mario Brantley, AUUW, and aggravated unlawful restraint. Defendant and

codefendant Cedric McRay were tried simultaneously in a severed bench trial.

       At trial, the State first presented Mario Brantley’s testimony. Brantley testified that on

July 23, 2007, he was driving his car when a light-colored vehicle driven by defendant with

McRay in the passenger seat pulled up next to him. Brantley was friends with both men, but they


                                                 -2-
No. 1-08-2106

“had a few words” at this time. At approximately 2:15 a.m. on July 24, 2007, Brantley was a

“little intoxicated” and driving to purchase some cigarettes on the way to his baby’s mother’s

house. The same light-colored car from the earlier confrontation approached him and he drove

into an alley near South Green Street and West 53rd Street. The car followed him into the alley

and he heard someone say “what up?”

       Brantley testified that when he looked out the window he heard several gunshots from the

light-colored car. Brantley sped off and then drove around for a while to make sure that he was

not hit and that his vehicle was all right. Brantley testified that he encountered a marked police

car and flagged it down. Brantley told the police officers what happened and that he knew where

defendant lived.

       Brantley led the police to the scene of the shooting and then to defendant’s home.

Brantley saw the light-colored vehicle at the side of defendant’s home and when he approached

the house he heard someone say “[t]here go Mario.” At that time, someone came out of the front

door of the house and four or five shots were fired. Brantley drove off immediately, but heard

shots hit his vehicle. He soon returned to see the police approaching the house. Brantley saw a

flash when the shooting occurred, but testified that he could not see who was shooting.

       Brantley was questioned on his testimony given in court a week after the incident. The

testimony was elicited for the purpose of admitting the statements as substantive evidence under

section 115-10.1 of the Code of Criminal Procedure of 1963. 725 ILCS 5/115-10.1 (West 2006).

Brantley admitted that he had testified under oath that in the first shooting, defendant and McRay

started shooting at him after asking him “what’s up?” Brantley also admitted that he previously


                                                -3-
No. 1-08-2106

testified that in the second shooting, he saw defendant and McRay come toward him from the

house with handguns and start shooting at him. The State also elicited testimony from Brantley

regarding his four prior convictions in 2001, 2002, and 2004 on various narcotics charges and on

unlawful use of a weapon by a felon.

       Brantley admitted on cross-examination that, in his statement to the police, he stated that

the first shooting occurred minutes after the first conversation with defendant and McRay. He

also admitted that he told police that he saw defendant shooting at him in the first incident.

However, Brantley testified at trial that he could not see the shooter.

       Detective Paulette Wright testified that on July 24, 2007, she arrived at the police station

at about 8:30 a.m. and spoke with Brantley. Brantley did not appear intoxicated. Wright testified

that her reports indicated that Brantley first identified McRay, but not defendant, as the shooter in

the first shooting. Wright was also present for Brantley’s statement to the assistant State’s

Attorney. Brantley identified defendant as the driver of the light-colored car during the first

shooting. He also indicated that the two incidents occurred minutes apart from each other.

       Officer Tom Rosales testified that on July 24, 2007, at approximately 2:26 a.m., he and

his partner, Officer Steve Schmid, were on patrol and responded to a radio call of shots fired at

West 53rd Street and South Halsted Avenue. At about West 53rd Street and South Sangamon

Street, Brantley flagged the officers down from his vehicle and told them that he was the victim

of a drive-by shooting. Rosales followed Brantley to 918 West 52nd Street from about two car

lengths behind. When they approached, Brantley slowed down and Rosales was approximately

one car length behind when he saw two men open fire as they stood in front of the building.


                                                 -4-
No. 1-08-2106

Rosales testified that he heard 8 to 10 shots fired.

       Rosales testified that he turned on his spotlight, illuminating two subjects whom he

identified as defendant and McRay. The offenders turned toward the police and then turned to go

back into the residence. Rosales testified that he saw defendant throw his weapon in the

gangway between the residence and the adjacent residence. Rosales and Officer Andrew Thomas

went to the gangway and retrieved the handgun that defendant had thrown. Rosales testified that

about one minute elapsed between the time the gun was thrown and when Thomas retrieved it.

Rosales never lost sight of the gangway where the gun was thrown.

       While in the gangway, Rosales saw defendant lean out of a window of the residence and

throw a handgun on the roof. Rosales testified that McRay then also leaned out of the window

and threw another handgun toward the roof. However, the gun hit the roof and fell to the ground

between Rosales and Thomas. Rosales testified that they secured the handguns and then entered

the residence and placed defendant, McRay and a third person into custody. The Chicago fire

department was summoned and Officer David Tencza climbed a fire ladder to the roof to retrieve

the third handgun.

       Rosales testified that the weapons were taken to the police station and he detailed the

process that was followed to enter them into evidence. Rosales testified that the handgun

recovered by Thomas was a 9-millimeter Luger, the second handgun that he recovered from the

gangway was a .45-caliber Taurus, and the handgun retrieved from the roof was a Bersa Thunder

380.

       On cross-examination, Rosales testified that he did not observe any behavior indicating


                                                 -5-
No. 1-08-2106

that Brantley was intoxicated and did not question him regarding the shooting, but followed him

to the scene. Rosales admitted that his incident report detailed that he was following at

approximately three or four car lengths behind Brantley but that he testified that he was one or

two car lengths behind Brantley during this time. He also testified that it was dark and there

were no streetlights where the shooters fired their weapons.

       Officer Thomas testified that, on July 24, 2007, he was dispatched to the scene of the

shooting at approximately 2:25 a.m. and he heard shots fired while en route to the scene. When

he arrived at the scene, Thomas went to the gangway and recovered a High Point 9-millimeter

Luger. Thomas testified that he carried the weapon until he returned to the police station to enter

the weapon and its magazine into evidence. Thomas admitted that he never saw defendant fire

any handgun.

       Officer Tencza testified that he responded to a call to assist in shots fired at 918 West

52nd Street at approximately 2:35 a.m. on July 24, 2007. Approximately 10 squad cars were on

the scene when he arrived and the Chicago fire department reported to the scene soon thereafter.

Tencza testified that he climbed a ladder to the roof and recovered a .380-caliber Bersa handgun

and two empty magazines. Tencza testified that he placed the weapon and magazines into

inventory upon returning to the police station. Tencza did not witness defendant engage in any

illegal conduct.

       Physical evidence was presented by stipulation and the testimony of evidence technicians.

Ballistics evidence linked the .45-caliber Taurus recovered by Rosales to five shell casings found

outside 918 and 920 West 52nd Street, one bullet found in the trunk of Brantley’s vehicle, one


                                                -6-
No. 1-08-2106

bullet found in a vacant lot at 916 West 52nd Street, and one of the magazines recovered from

the roof. The Bersa .380-handgun found on the roof of the building was linked to two shell

casings and one bullet fragment found in the alleyway, a bullet fragment found in the trunk of

Brantley’s vehicle, and the other magazine recovered from the roof of the building. The 9-

millimeter Luger was linked to a shell casing recovered near 920 West 52nd Street, four shell

casings recovered from inside the light blue Oldsmobile parked near 918 West 52nd Street, a

bullet fragment from the alley near West 53rd Street, and one magazine. Brantley’s vehicle had

five apparent bullet strikes in the rear and left side.

        The trial court struck several counts upon defendant’s motion for directed verdict based

on a lack of evidence presented. After closing arguments, the trial court stated that it had

considered the evidence, the credibility of witnesses, and arguments of the parties. The trial

court explicitly noted the statement given by Brantley to the assistant State’s Attorney that was

introduced as substantive evidence. Defendant was found not guilty of several counts because

the State failed to present evidence to prove elements of those counts. For the attempted murder

counts, the trial court found defendant not guilty. The trial court stated that, based on the

“relatively short distance between the shooters and the shootee, Mr. Brantley, one can only come

to the conclusion that the two individuals firing the shots are horrendous shooters or their intent

was to shoot up the car and scare Mr. Brantley and not kill him. * * * Do they fire the gun? Yes.

Was there intent to kill? I can’t tell beyond a reasonable doubt.”

        Defendant’s posttrial motion was denied and arguments in aggravation and mitigation

were presented before sentencing. The trial court noted the nature of the offense and “great risk”


                                                   -7-
No. 1-08-2106

defendant puts citizens in, and opined that probation was inappropriate. Defendant was

sentenced to concurrent terms of eight years’ imprisonment for all three aggravated discharge of

a firearm convictions and three years’ imprisonment for the AUUW convictions.

                                          II. ANALYSIS

             A. Aggravated Unlawful Use of a Weapon and the Second Amendment

       Defendant argues that this court should declare the AUUW statute unconstitutional as

violating the second amendment and vacate his convictions under that statute. The second

amendment states, in full, “A well regulated Militia, being necessary to the security of a free

State, the right of the people to keep and bear Arms, shall not be infringed.” U.S. Const., amend.

II. In his initial brief, defendant argued that the United States Supreme Court’s decision in Heller

held that the second amendment provides the individual right to bear arms for self-defense and

this court should find that right a fundamental right applicable to the states through the fourteenth

amendment. District of Columbia v. Heller, 554 U.S.__, __, __, 171 L. Ed. 2d 637, 661-62, 677,

128 S. Ct. 2783, 2801-02, 2815-16 (2008). In Heller, the Supreme Court struck down a District

of Columbia ordinance which “totally ban[ned] handgun possession in the home. It also

require[d] that any lawful firearm in the home be disassembled or bound by a trigger lock at all

times, rendering it inoperable.” Heller, 554 U.S.__, 171 L. Ed. 2d at 679, 128 S. Ct. at 2817.

       Following briefing and oral arguments in this case, the United States Supreme Court

issued its decision in McDonald v. City of Chicago, No. 08-1521 (U.S. June 28, 2010) (plurality

op.), in which it held that the right to possess a handgun in the home for the purpose of self-

defense is protected by the second amendment as a fundamental right. The McDonald Court


                                                 -8-
No. 1-08-2106

continued on to hold that the due process clause of the fourteenth amendment incorporates the

second amendment right as recognized in Heller. McDonald, slip op. at 44. In McDonald, the

Supreme Court struck down a City of Chicago ordinance which prohibited any person within the

city to possess any handgun unless the handgun had been registered by the owner with the city

prior to March 30, 1982, and the handgun had to have trigger lock and load indicator devices.

McDonald also struck down a similar Oak Park ordinance. We granted defendant’s request to

file a supplemental brief addressing McDonald. The State also filed a supplemental brief in

response.

       In his initial brief, defendant argued that the historical findings in Heller “shortened the

reasoning needed to reach this conclusion to that of a mere syllogism.” Defendant now maintains

that with the holding in McDonald, this court must strike down the AUUW statute as an

unconstitutional restriction on his fundamental right to bear arms. We begin review of such an

argument with the presumption that the statute is constitutional. Because of this presumption,

and the legislature’s wide latitude in prescribing criminal penalties under the police power, the

challenging party has the burden of proving the legislation fails to comply with due process

requirements. People v. Jones, 223 Ill. 2d 569, 596 (2006). It is our duty, when it may be

reasonably done, to construe a challenged statute in a manner that upholds its validity and

constitutionality. Jones, 223 Ill. 2d at 595-96. Because constitutionality is a pure question of

law, our standard of review is de novo. Davis v. Brown, 221 Ill. 2d 435, 443 (2006).

       The AUUW statute under which defendant was convicted reads as follows:

                “(a) A person commits the offense of aggravated unlawful use of a


                                                -9-
No. 1-08-2106

        weapon when he or she knowingly:

                 (1) Carries on or about his or her person or in any vehicle or concealed on

        or about his or her person except when on his or her land or in his or her abode or

        fixed place of business any pistol, revolver, stun gun or taser or other firearm; ***

        [and]

                 ***

                 (3) One of the following factors is present:

                       (A) the firearm possessed was uncased, loaded and immediately

                accessible at the time of the offense[.]” 720 ILCS 5/24-1.6(a)(1), (a)(3)(A)

                (West 2006).1

        Defendant maintains that, after Heller and McDonald, his challenge of the AUUW statute

must be considered under strict scrutiny review because a fundamental right is at issue. In re

R.C., 195 Ill. 2d 291, 304 (2001). He argues that this court’s prior ruling in Wilson v. Cook

County, 394 Ill. App. 3d 534 (2009), that the holding in Heller does not apply to the states no

longer applies. Despite the plurality opinion in McDonald and the holdings in both cases

explicitly limiting the stated right to possession in the home, defendant contends that the Heller


        1
            We note that in August 2009, subsequent to defendant’s convictions, our legislature

amended the AUUW statute, expanding the exceptions in subsections 24-1.6(a)(1) and (a)(2) to

include in his or her “legal dwelling” and when he or she is “on the land or in the legal dwelling

of another person as an invitee with that person’s permission.” Pub. Act 96--742, eff. August 25,

2009.

                                                 -10-
No. 1-08-2106

and McDonald Courts’ extensive review of historical and state constitutional analogues indicate

that the Supreme Court has announced not only that the second amendment right to bear arms is

fundamental, but it extends to protect a citizen’s ability to carry a handgun outside the home in

case of confrontation. Therefore, he contends that this court no longer needs clarification of the

second amendment right to find the AUUW statute unconstitutional because it criminalizes the

act of bearing arms in self-defense.

       The State counters that, as noted above, when reasonably possible, a court has the duty to

uphold the constitutionality of a statute. People v. Dinelli, 217 Ill. 2d 387, 397 (2005). It argues

that the AUUW statute has repeatedly withstood constitutional attacks. See, e.g., People v. Sole,

357 Ill. App. 3d 988, 991 (2005); People v. Austin, 349 Ill. App. 3d 766 (2004); People v. Marin,

342 Ill. App. 3d 716 (2003); People v. McGee, 341 Ill. App. 3d 1029 (2003). The State

maintains that, by its own terms, Heller does not affect these holdings. The State notes that

Heller considered only whether a ban on the possession of usable handguns in a home was

unconstitutional and, more importantly, explicitly rejected the opportunity to pronounce the right

bestowed by the second amendment a fundamental right. It further notes that McDonald did not

expand Heller’s definition of the right, but simply found that right to be fundamental and

incorporated under the due process clause of the fourteenth amendment.

       In Wilson, we highlighted the Heller Court’s explicit reluctance to clarify the field in one

case. We also noted that Heller clearly implied that the clock on the incorporation question was

ticking loudly, however the second amendment right would eventually be defined. Wilson, 394

Ill. App. 3d at 539-40, citing Heller, 554 U.S. at__, 171 L. Ed. 2d at 683, 128 S. Ct. at 2821. In


                                                -11-
No. 1-08-2106

refusing to find the right to be fundamental and strike down the Cook County assault gun ban,

this court approvingly cited the opinion of the Seventh Circuit Court of Appeals in National Rifle

Ass’n of America, Inc. v. City of Chicago, 567 F.3d 856 (7th Cir. 2009) (NRA), in which it

refused to declare the second amendment right to bear arms a fundamental right, holding

steadfast to the long-established rule of allowing the Supreme Court the prerogative of overruling

its own decisions and following directly controlling cases. NRA, 567 F.3d at 857-58. The appeal

of NRA was renamed McDonald and, as noted above, the United States Supreme Court held that

the second amendment protected a fundamental right and that the due process clause of the

fourteenth amendment incorporates that right to apply to the states. We are now left with the

responsibility of determining the scope of the right as announced by the Heller and McDonald

Courts and whether the provisions of the AUUW statute violate that right.

       Despite some 370 pages of slip opinion in these two cases, the Court deliberately and

expressly maintained a controlled pace of essentially beginning to define this constitutional right.

Again, it is essential to the resolution of this issue to understand that the Heller Court ultimately

limited its holding to the question presented - that the second amendment right to bear arms

protected the right to possess a commonly used firearm, a handgun, in the home for self-defense

purposes. Heller, 554 U.S. at__, __, 171 L. Ed. 2d at 661-62, 677, 128 S. Ct. at 2801-02, 2815-

16. McDonald also addressed the limited question of whether a ban on the possession of a

handgun in the home violated the second amendment right to bear arms. The holding in

McDonald was similarly constrained with a plurality of the Court concluding that the right to

possess a handgun in the home for self-defense was fundamental and incorporated under the due


                                                 -12-
No. 1-08-2106

process clause. McDonald, slip op. at 44. While this deliberate pace leaves this court with a

certain level of uncertainty, the current parameters of the right under the holdings of these cases

and our mandate to construe statutes to be constitutional when possible leads to the conclusion

that the AUUW statute is constitutional

       The specific limitations in Heller and McDonald applying only to a ban on handgun

possession in a home cannot be overcome by defendant’s pointing to the Heller majority’s

discussion of the natural meaning of “bear arms” including wearing or carrying upon the person

or in clothing. See Heller, 554 U.S. at__, 171 L. Ed. 2d at 652-53, 128 S. Ct. at 2793. Nor can

the Heller majority’s holding that the operative clause of the second amendment “guarantee[s]

the individual right to possess and carry weapons in case of confrontation” require heightened

review of the AUUW statute’s criminalization of the carrying of an uncased and loaded firearm.

See Heller, 554 U.S. at__, 171 L. Ed. 2d at 657, 128 S. Ct. at 2797. As addressed above, Heller

specifically limited its ruling to interpreting the amendment’s protection of the right to possess

handguns in the home, not the right to possess handguns outside of the home in case of

confrontation - a fact the dissent heartily pointed out by noting that “[n]o party or amicus urged

this interpretation; the Court appears to have fashioned it out of whole cloth.” Heller, 554 U.S.

at__, 171 L. Ed. 2d at 690, 128 S. Ct. at 2828 (Stevens, J., dissenting, joined by Souter, Ginsburg

and Breyer, JJ.). The McDonald Court refused to expand on this right, explaining that the

holding in Heller that the second amendment protects “the right to possess a handgun in the

home for the purpose of self-defense” was incorporated. McDonald, slip. op. at 44.

       With this understanding of the right announced by the Heller and McDonald courts, we


                                                -13-
No. 1-08-2106

consider the limited treatment of gun regulations in those opinions. The McDonald Court

“repeat[ed] those assurances” from Heller that “the right to keep and bear arms is not ‘a right to

keep and carry any weapon whatsoever in any manner whatsoever and for whatever purpose’ and

no doubt was to be cast on longstanding regulatory measures such as “ ‘prohibitions on the

possession of firearms by felons and the mentally ill,’ ‘laws forbidding the carrying of firearms in

sensitive places such as schools and government buildings, or laws imposing conditions and

qualifications on the commercial sale of arms.’ ” McDonald, slip op. at 39-40, quoting Heller,

554 U.S. at__, 171 L. Ed. 2d at 678, 128 S. Ct. at 2816-17. As Justice Scalia highlights in his

concurring opinion, it is clear that the right to bear arms, like most rights, is not unlimited but

subject to some restrictions and, in fact, the scope of the right is defined in part by traditional

restrictions of the right. McDonald, slip op. at 52 (Scalia, J., concurring). Justice Scalia

concludes by noting the majority’s approach grants power to people and the democratic process

because “the rights it fails to acknowledge are left to be democratically adopted or rejected by the

people, with the assurance that their decision is not subject to judicial revision.” McDonald, slip

op. at 52 (Scalia, J., concurring).

        In his dissent, in a clear case of purposeful understatement, Justice Breyer commented

that “ ‘only a few uncertainties that quickly come to mind’ ” when considering the issue of state

and local regulations:

        “Does the right to possess weapons for self-defense extend outside the home? To

        the car? To work? What sort of guns are necessary for self-defense? Handguns?

        Rifles? Semiautomatic weapons? When is a gun semi-automatic? Where are


                                                 -14-
No. 1-08-2106

       different kinds of weapons likely needed? Does time-of-day matter? Does the

       presence of a child in the house matter? Does the presence of a convicted felon in

       the house matter? Do police need special rules permitting patdowns designed to

       find guns? When do registration requirements become severe to the point that

       they amount to an unconstitutional ban? Who can possess guns and of what kind?

       Aliens? Prior drug offenders? Prior alcohol abusers? How would the right

       interact with a state or local government's ability to take special measures during,

       say, national security emergencies?” McDonald, slip op. at 191-92 (Breyer, J.,

       dissenting), quoting Caperton v. A.T. Massey Coal Co., 556 U.S.__ , __ , 173 L.

       Ed. 2d 1208, 1231, 129 S. Ct. 2252, 2272 (2009) (Roberts, C.J., dissenting, joined

       by Scalia, Thomas and Alito, JJ.).

The infancy stages of defining a protected right is a challenging time for legislators, judges and

law enforcement alike, but necessary to provide proper consideration. Despite this seemingly

open road to future litigation, the McDonald majority reiterates the Heller majority’s holding in

clearly defining the protected right to be to keep and bear arms in the home for the purpose of

self-defense. All of the Justices who wrote in McDonald make clear that there is a bevy of

empirical evidence that must be considered in future litigation concerning this right and that

many of the present day limitations and prohibitions on firearms will not only stand, but assist in

defining the parameters of the second amendment right.

       As addressed by the State, our appellate courts have undertaken constitutional review of

the AUUW statute in a line of criminal cases and each time the statute has been found


                                                -15-
No. 1-08-2106

constitutional. Our supreme court has denied appeals in these cases and not undertaken a review

of the AUUW statute as it is currently written. Based on claims that the statute was overly broad

or failed to require a mental state, the Sole, Austin, Marin and McGee courts upheld the

constitutionality of the statute under the rational basis review standard.

       Clearly, these cases were all decided prior to Heller and McDonald. However, as we

have discussed, Heller and McDonald do not define the fundamental right to bear arms to include

activity barred by the AUUW statute. Therefore, these opinions’ discussion of the legislative

purpose behind the statute and constitutional findings prevail here and we follow these holdings

in rejecting defendant’s claim. See Sole, 357 Ill. App. 3d at 991-92. The AUUW statute

specifically excludes possession of a firearm in one’s abode from its proscriptions, further

defining that exclusion with the 2009 amendment to include one’s “legal dwelling,” and

therefore does not implicate the fundamental right to keep and bear arms in one’s home for self-

defense. The statute simply restricts the public possession of a loaded and accessible firearm on

one’s person or in one’s vehicle. Indeed, section 24-1.6(a)(1) makes it clear that the AUUW

statute’s proscriptions do not apply to a person “when on his or her land or in his or her abode or

fixed place of business.” 720 ILCS 5/24-1.6(a)(1) (West 2006). Accordingly, the legislature has

not only protected the fundamental right at issue, but provided protection beyond that right and

defendant’s argument that the AUUW statute must be struck down as an unconstitutional

restriction on second amendment rights by the State is rejected.

                                  B. Aggravated Discharge of a Firearm

       First, as noted above, the State concedes that defendant’s conviction of aggravated


                                                -16-
No. 1-08-2106

discharge of a firearm under count III based on the shots fired at the vehicle in the alleyway must

be vacated as it is based on the same act as alleged in count IV, aggravated discharge of a firearm

at a person. Defendant also argues that the evidence was insufficient to convict him on the

remaining charges of aggravated discharge of a firearm. We review a challenge to the

sufficiency of the evidence by viewing the evidence in a light most favorable to the prosecution

to determine if any rational trier of fact could have found the defendant guilty beyond a

reasonable doubt. People v. De Filippo, 235 Ill. 2d 377, 384-85 (2009).

       Defendant concedes that the testimony of a single witness may be sufficient to convict a

defendant, but asserts that testimony must be positive and the witness must be credible. He

further notes that credibility determinations are the province of the trier of fact and entitled to

great weight, but are not conclusive. People v. Smith, 185 Ill. 2d 532, 541-42 (1999). The Smith

court continued to state that a conviction will be reversed “where the evidence is so

unreasonable, improbable, or unsatisfactory as to justify a reasonable doubt of defendant’s guilt.”

Smith, 185 Ill. 2d at 542. Defendant adds that this standard also applies to the decision whether

to find disavowed testimony credible over trial testimony. People v. Brown, 303 Ill. App. 3d

949, 964 (1999). Defendant argues that this court’s decisions in People v. Arcos, 282 Ill. App. 3d

870 (1996), and People v. Reyes, 265 Ill. App. 3d 985 (1993), support reversal.

       In Arcos, the key evidence was a written statement and grand jury testimony of an

eyewitness submitted as substantive evidence that the defendant had murdered the victim. At

trial, the witness disavowed his statement and grand jury testimony, claiming that he was under

the influence of narcotics when he made the statement, that he feared for his life, and that he


                                                 -17-
No. 1-08-2106

wanted to avoid incarceration with gangmembers who wanted to kill him. Arcos, 282 Ill. App.

3d at 873. The trial court found the witness had absolutely no credibility, but found his statement

to the police to be true. It opined that it would be easier for the witness to tell the police

something he knew rather than make it up and that corroborating evidence supported the

statement. Arcos, 282 Ill. App. 3d at 874-75. This court found the corroborating evidence lacked

relevance and was insufficient to support admission of the statement as substantive evidence

because it shed no light on who committed the crime. Arcos, 282 Ill. App. 3d at 875-76.

        In Reyes, the defendant was found guilty of attempted murder and aggravated battery

under an accountability theory as part of a group that beat the victim. Two witnesses for the

State testified to the grand jury that, from a vehicle approximately 30 feet away from the fight,

they saw the defendant kicking the victim. However, at trial, the witnesses testified that they

could not remember seeing the defendant take part in the beating or how long he was at the scene

as it was a general melee with people coming and going. One of the witnesses also testified that

she had consumed 15 beers at a party before witnessing the beating. Reyes, 265 Ill. App. 3d at

986-87. The appellate court found the State’s evidence unsatisfactory and that it failed to prove

that the defendant was one of the group that beat the victim. The court found the grand jury

testimony that both witnesses disavowed was simply a one-word response to the prosecutor’s

leading question and the only corroborating evidence simply placed the defendant at the scene.

Therefore, the convictions were reversed for the State’s failure of proof beyond a reasonable

doubt. Reyes, 265 Ill. App. 3d at 989-91.

        Defendant asserts that Brantley is a four-time felon who gave the police a self-serving


                                                 -18-
No. 1-08-2106

statement and the conditions at the times of the shootings discount his identifications as well.

Not only did Brantley admit that he was a little intoxicated, but it was dark outside with limited

lighting to provide any visibility. Accordingly, defendant contends that Brantley is not the type

of witness who could provide credible evidence to sustain a conviction and the corroborating

evidence is insufficient to support the trial court’s acceptance of Brantley’s disavowed

statements.

       We agree with the State that the trial court’s credibility determination was not in error and

the use of Brantley’s prior testimony and statement as substantive evidence was proper. Despite

Brantley’s obvious imperfections as a witness, his prior testimony and statements comport with

the physical evidence, testimony and circumstantial evidence presented at trial. At trial, Brantley

denied seeing who shot at him, who drove the light blue Oldsmobile in the alley or who shot at

him in the second shooting. Brantley’s disavowed statements identified defendant as the driver

of the car and as a shooter in both incidents.

       In this case, there is ample corroborating evidence to support the trial court’s conclusion.

Unlike in Reyes, in this case, Officer Rosales identified defendant as one of the shooters in the

second shooting and corroborated much of Brantley’s disavowed testimony as to that event.

Further, physical evidence linked both shootings to the handguns, shell casings and bullets that

were found at the scene of the second shooting, in the light blue Oldsmobile and in Brantley’s

vehicle. Further, defendant was positively identified as one of the men holding a gun at the

second shooting and discarding the guns through the window. This corroborating evidence

provided direct support and circumstantial evidence sufficient to support Brantley’s disavowed


                                                 -19-
No. 1-08-2106

statement.

       Further, as the State argues, for aggravated discharge of a firearm at a person it need only

prove that defendant discharged his firearm in the direction of Brantley. 720 ILCS 5/24-1.2(a)(2)

(West 2006); People v. James, 246 Ill. App. 3d 939, 944-45 (1993). Defendant argues that the

evidence, at best, shows that defendant was not shooting at the direction of Brantley but away

from him, and thus, he could not be guilty of the crime as charged. Based on the evidence, we

cannot find that the trier of fact erred in determining that defendant fired the shots in the direction

of Brantley. Accordingly, taken as a whole and in a light favorable to the prosecution, no

reasonable doubt was raised and the trial court’s determinations as to the aggravated discharge of

a weapon convictions were proper.

                                C. Aggravated Unlawful Use of a Weapon

       The State also concedes that count VII, one of defendant’s convictions for AUUW, must

be vacated because there was no evidence to conclude whether defendant had any ownership

rights to the property where the second shooting occurred. Defendant argues that the remaining

AUUW conviction of count VIII for carrying the firearm loaded, uncased and accessible in an

automobile must be reversed. Defendant asserts that this charge is a lesser included offense of

the unlawful discharge of a firearm convictions and must fail under the one act, one-crime rule.

People v. Harvey, 211 Ill. 2d 368, 389 (2004). Defendant argues that the charging instrument

describes the charges as lesser included offenses and is not sufficiently detailed to allow the State

to apportion charges on appeal. People v. Crespo, 203 Ill. 2d 335, 345 (2001).

       We agree with the State that the circumstantial evidence produced at trial supports the


                                                 -20-
No. 1-08-2106

conviction for AUUW for its transport from the first shooting to the residence. This was a

distinct act from the discharge of the weapon. The physical evidence and testimony linked

defendant to the handgun that was used in the first shooting and its disposal after the second

shooting. Shell casings and bullet fragments linked to the Bersa .380 that defendant was seen

throwing out the window of the house were discovered at the scene of the first shooting. As

addressed above, the trial court properly determined that the record supported the finding that

defendant was involved in the first shooting.

       When a charging instrument is attacked for the first time on appeal it need only be

specific enough to allow preparation of a defense and allow pleading a resulting conviction as a

bar to future prosecution arising from the same conduct. People v. DiLorenzo, 169 Ill. 2d 318,

322 (1996). The charging instrument provided the date and allegation that defendant was in a

vehicle, not on his own land, and had an uncased, loaded and accessible firearm. The parties

discussed each charge prior to trial and the trial court again discussed this particular charge with

respect to defendant’s motion for directed verdict. While circumstantial, we agree that there can

be no other conclusion that the evidence showed that defendant had this handgun in his vehicle

both before and after the first shooting. As defendant admits, because he fired the handgun from

his vehicle in the first shooting, it ostensibly was uncased, loaded and accessible and meets the

elements of the crime. See 720 ILCS 5/24-1.6(a) (West 2006). The trial court correctly found

defendant guilty of AUUW under count VIII.

                                                D. Sentencing

       Finally, defendant argues that, if his charges are not reversed, this matter must be


                                                 -21-
No. 1-08-2106

remanded for another sentencing hearing because several charges will be vacated. Defendant

asserts that where the appellate court cannot say that the trial court did not consider vacated

convictions in imposing a sentence, remand is required. People v. Alejos, 97 Ill. 2d 502, 513-14

(1983); People v. Johnson, 314 Ill. App. 3d 444, 451 (2000). Defendant claims that the trial

court’s reference to all convictions as “the offense” and the identical sentences on each of the

aggravated discharge of a weapon counts makes it clear that the trial court considered the charges

as a group and not independently. People v. Morrison, 137 Ill. App. 3d 171, 178 (1985).

       Defendant’s cited cases do not require remand. In Alejos, the matter was remanded for

resentencing because the trial court “obviously, but mistakenly” determined that the defendant’s

use of a handgun merited an enhanced punishment for his sentence for voluntary manslaughter.

Alejos, 97 Ill. 2d at 514. In Johnson, the court indicated that the defendant was convicted of “

‘two very serious charges’ ” and did not otherwise negate consideration of the vacated charge.

Johnson, 314 Ill. App. 3d at 451. In Morrison, six of defendant’s seven convictions for home

invasion were vacated while his six convictions for attempted armed robbery were affirmed.

Defendant’s sentences for the attempted armed robbery convictions were also affirmed because

there was no evidence they were influenced by the home invasion conviction, but remanded for

resentencing on the home invasion conviction because the total number of counts may have

influenced the trial court’s decision. Morrison, 137 Ill. App. 3d at 178.

       In this case, the trial court sentenced defendant to terms within the sentencing range

without any consideration of improper factors like in Alejos. In doing so, the court noted the

nature of the offense and the “great risk” defendant put citizens in by firing a handgun in an


                                                -22-
No. 1-08-2106

alleyway and toward a street, and because of this, the court found that probation was improper

under such evidence. The record does not show any evidence that the trial court was persuaded

by the number of counts or convictions as in Johnson and Morrison, but that the concern was

defendant’s actions in multiple shootings. Accordingly, defendant’s sentences are affirmed.

                                         III. CONCLUSION

       For the foregoing reasons, the $5 court system fee imposed pursuant to section 5-1101(a)

and defendant’s convictions under counts III and VII are vacated. Defendant’s remaining

convictions and sentence are affirmed.

       Affirmed in part and vacated in part.

       QUINN and STEELE, JJ., concur.




                                               -23-
             No. 1-08-2106

                             REPORTER OF DECISIONS – ILLINOIS APPELLATE COURT
Please Use                             (Front Sheet to be Attached to Each Case)
Following
Form:

Complete
TITLE                  THE PEOPLE OF THE STATE OF ILLINOIS,
of Case

                                                                                              Plaintiff-Appellee,
                       v.

                       CHRISTOPHER DAWSON,


                                                                                              Defendant-Appellant.

Docket No.
                                                             Nos. 1-08-2106
COURT                                                  Appellate Court of Illinois
                                                     First District, THIRD Division
Opinion Filed
                                                             August 18, 2010

JUSTICES

                              PRESIDING JUSTICE MURPHY delivered the opinion of the court:

                              Quinn and Steele, JJ.,                                                          concur [s]


APPEAL from
the Circuit Ct. of                    Lower Court and Trial Judge(s) in form indicated in the margin:
Cook County,
Criminal Div.
                              The Honorable            Joseph M. Claps                        , Judge Presiding.


For
APPELLANTS,
John Doe, of                      Indicate if attorney represents APPELLANTS or APPELLEES and include
Chicago.                               attorneys of counsel. Indicate the word NONE if not represented.

                       Attorneys for Petitioner-Appellant:   Michael J. Pelletier, State Appellate Defender
                                                             Patricia Unsinn, Deputy Defender
                                                             Jonathan Yeasting, Asst. Appellate Defender
                                                             203 N. LaSalle Street, 24th Floor
                                                             Chicago, IL 60601
                                                             Phone: (312) 814-5472

                       Attorneys for Respondent-Appellee: Anita Alvarez, State’s Attorney of Cook County
                                                          Of counsel: Alan S. Spellberg, Mary Needham, William L.
                                                          Toffenetti, Asst. State’s Attorneys
For
APPELLEES,                                                309 Richard J. Daley Center
Smith and Smith                                           Chicago, IL 60602
of Chicago,                                               Phone: (312) 603-3362
Joseph Brown,
(of Counsel)


                                                                   -24-